Citation Nr: 1302479	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-41 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to March 27, 2009, and a rating in excess of 60 percent on and after March 27, 2009, for bronchial asthma.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  







INTRODUCTION

The Veteran had active service from August 1977 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, in which the RO denied the Veteran's claim for a rating in excess of 30 percent for bronchial asthma.  The Veteran subsequently filed a timely appeal.  In an April 2011 rating action, the RO increased the disability rating for the Veteran's bronchial asthma from 30 percent to 60 percent disabling, effective from March 27, 2009.  Thus, the Board has characterized the issue on appeal as stated on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1977 to November 1979.  

2.  In January 2013, the Board received information from the VA Medical Center (VAMC) in Hampton, Virginia, which showed that the Veteran died earlier that month.    


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).






ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


